                  Case 16-10577-reg          Doc 68      Filed 07/22/20       Page 1 of 2




                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF INDIANA
                                          FORT WAYNE DIVISION

   IN RE:
   BENJAMIN J MYERS                                               CASE NUMBER: 16‐10577
   CRYSTAL D MYERS
   Debtors                                                        CHAPTER 13


                                   AGREED ORDER RESOLVING
              TRUSTEE’S MOTION FOR COURT DETERMINATION OF FINAL CURE, DOCKET #59


COMES NOW, the Trustee, Debra L. Miller, Creditor, BSI Financial Services as Servicer for US Bank Trust Na,

As Trustee of the SCIG Series III Trust, by Counsel, and Debtor, by Counsel, and state as follows:

        1. On March 24, 2016 the Debtors filed a Bankruptcy Petition pursuant to Chapter 13 of the
            Bankruptcy Code.
        2. The plan was confirmed on May 25, 2016 with the Trustee paying the ongoing mortgage payment
            and mortgage arrears through the Plan.
        3. On April 29, 2020, the Trustee filed her Notice of Final Cure on Debtor’s mortgage stating that
            pre‐petition arrears of $11,432.35 were cured, and the mortgage was current and due for May
            2020 with a mortgage payment of $839.22 and a total amount disbursed of $54,070.24.
        4. On May 12, 2020, Creditor filed their Response to Notice of Final Cure Payment stating the pre‐
            petition default was paid in full and post‐petition payments were due for June 1, 2020 with no
            outstanding fees, charges, expenses, escrow or costs.
        5. On June 2, 2020, the Trustee filed her Motion for Court Determination of Final Cure and Payment
            stating the Response filed by Creditor indicated no fees were remaining but a payoff statement
            received indicated there were fees remaining due.
        6. The parties now report to the Court that the matter is hereby resolved and state as follows:
            a) The Debtor has paid $11,432.35 in pre‐petition arrears and cured the total amount of pre‐
                petition arrears.
            b) The Trustee has disbursed to the Creditor $54,909.46 in total on this loan as of May, 2020.
            c) As of May 21, 2020, the Debtors’ mortgage was contractually current with a monthly
                mortgage payment of $839.22 and the mortgage account contractually due for August 1,
                2020 payment.
                  Case 16-10577-reg           Doc 68      Filed 07/22/20        Page 2 of 2
16-10577 Myers AO with BSI


           d) The Debtor was to begin making the mortgage payment directly beginning with the June
                2020 payment in the amount of $839.22.
           e) That there are no pre‐petition fees or post‐petition outstanding fees or costs as of the date
                of this order and all parties will bear their own costs for the resolution of this issue.
           f)   The escrow balance is $1,674.75 as of July 6, 2020.
           g) The suspense balance is $0.00 as of July 6, 2020.
           h) The outstanding principal balance is $118,910.53 as of May 21, 2020.
           i)   Any and all fees listed on any payoff statement or Court pleading, which were incurred prior
                to the filing of this Agreed Order shall be deemed non‐recoverable immediately upon
                conclusion of this bankruptcy.
           j)   That Creditor shall forthwith change their system of record to comport with the amounts
                contained hereto and Creditor agrees that Creditor and subsequent servicer are estopped
                from claiming different amounts than contained herein.




/s/ Debra L. Miller                      /s/Jon J. Lieberman                         /s/Jeffrey S. Arnold
Debra L. Miller                          Jon J. Lieberman                            Jeffrey S. Arnold
Chapter 13 Trustee                       Attorney for Creditor                       Attorney for Debtor
P.O. Box 11550                           Sottile & Barile                            Arnold Law Office
South Bend, IN 46634                     394 Wards Corner Rd. Suite 180              209 W. Vanburen
(574) 254‐1313                           Loveland, OH 45140                          Columbia City, IN 46725
                                         (513) 444‐4100                              (260) 248‐2169




                     July 22, 2020
SO ORDERED, this ___________________________

                                                                    /s/ Robert E. Grant
                                                                   ____________________________
                                                                   Chief Judge Robert E. Grant
                                                                   United States Bankruptcy Court
